IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYREEM M. RIVERS, - Civil No. 3:16-cv-2092
Plaintiff - (Judge Mariani)
; .

SUPERINTENDENT LAWRENCE
MAHALLY, ef al.,

Defendants
MEMORANDUM

Plaintiff Tyreem Rivers (“Rivers”), an inmate currently confined at the State
Correctional Institution, Dallas, Pennsylvania (“SCl-Dallas’), initiated this action pursuant to
42 U.S.C. § 1983. (Doc. 1). Named as Defendants are Superintendent Lawrence Mahally,
Deputy Superintendent Joseph Zakaraukas, Safety Manager Eric Sowga, Shift Commander
Stanley Pohlidal, and Correctional Officer Jose Correa. (/d. at pp. 1-2). Presently pending
before the Court is Defendants’ motion for summary judgment pursuant to Federal Rule of
Civil Procedure 56. (Doc. 64). For the reasons set forth below, the Court will grant the
motion.
l. Allegations of the Complaint

On October 16, 2014, between 1:00 a.m. and 2:00 a.m., there was a fire at SCI-
Dallas. (Doc. 1, p. 2). Rivers alleges that he awoke to the sound of a firm alarm and

flashing lights. (/d. at p. 3). A block officer removed Rivers from his cell and placed him in
the dayroom with approximately two hundred (200) other inmates until the fire was under
control. (/d.). Rivers claims this action violated the prison’s fire evacuation plan and safety
policy posted in the housing unit. (/d.). Rivers claims that he inhaled “toxic smoke and
fumes” as a result of the block officer’s actions. (/d.). As a result of the smoke inhalation,
Rivers, an asthmatic, alleges that he suffered from pain, dizziness, migraines, difficulty
breathing, and irritation of the throat, eyes, nose, and chest. (/d.). He states that he was
treated by the medical department and received several medications to treat his alleged
injuries. (/d.).

Rivers alleges that Defendant Zakaraukas arrived at the scene and was
“negligent/liable in failing to follow a proper evacuation plan and/or for ordering that this
Plaintiff... be locked in the day room|] while the fire took place and sought to be placed
under control.” (/d.). He alleges that Defendant Sowga “failed to insure that the B-Block
Housing Unit was expected, safe, and free from a unreasonable fire incident, and/or
liable/negligent for not enforcing a proper plan which would have prevented this Plaintiff
from being injured etc.” (/d.) (sic). He further alleges that Defendant Mahaily was “negligent
and/or liable in this matter due to his failure to ‘enforce’ a proper fire evacuation plan in
consideration of the general safety and welfare of this Plaintiff here at SCI Dallas,” and “due
to ‘his failure’ to properly train each of the above stated Defendants in following the proper

fire evacuation plan.” (/d. at p. 4).
On October 21, 2014, Rivers filed a grievance pertaining to the fire on October 16,
2014, designated as Grievance Number 533613. (/d. at p. 7). On November 6, 2014,
Safety Manager Sowga denied the grievance on initial review. (/d. at p. 13). Rivers filed an
appeal to the Facility Manager. (/d. at p. 14). On November 28, 2014, Facility Manager
Mahally upheld the response of Safety Manager Sowga. (/d. at p. 14). Rivers then filed an
appeal to the Secretary's Office of Inmate Grievances and Appeals (“SOIGA’). (/d. at p.
16). On January 27, 2015, the Chief Grievance Officer upheld the decisions of Safety
Manager Sowga and Facility Manager Mahally. (/d. at p. 17).

In the complaint, Rivers alleges that Defendants acted negligently and thereby
violated his Eighth Amendment rights. (Doc. 1). Rivers seeks declaratory relief,
compensatory and punitive damages, and costs. (/d. at pp. 8-9).

ll. Statement of Undisputed Facts

DC-ADM 15.1.1 Section 2D states that “[t}he facility will have a written fire plan that
plans for protection of all persons in the event of a fire and/or an evacuation to an area of
refuge. Facility fire plans will include, but are not limited to, the following: a. internal and
external fire notification procedures; b. fire evacuation procedures; c. key control/remote-
unlocking procedures; Fire Emergency Response Team (FERT) deployment procedures; e.
detailed floor plans identifying primary and secondary routes of egress in relation to
location; and f. available types of fire detection, notification and suppressions systems.”

(Doc. 66, Statement of Material Facts, J 8; Doc. 77, Counterstatement of Material Facts, J]
8). Defendants contend that DC-ADM 15.1.1, Section 2D does not require full, outdoor
evacuation in the event of every fire or emergency. (Doc. 66 J 9). Rivers asserts that DC-
ADM 15.1.1 does not specifically state that an outdoor evacuation is not required in the
event of a fire. (Doc. 77 ¥ 9).

Every individual housing unit at SCl-Dallas including B-Block, has an Emergency
Evacuation Plan visually posted that instructs all staff and inmates to exit through primary
and secondary emergency exits that lead to outdoor safety in the event of an actual fire.
(Doc. 66 J 10; Doc. 77 { 10). The parties dispute when a full evacuation outdoors is
required. (Doc. 66 J 10; Doc. 77 ff 10-16, 35-36).

Defendants assert that every staff member employed at SCI-Dallas properly receives
emergency training to handle themselves and the lives of inmates in all potential emergency
situations, including fires. (Doc. 66 {| 11).

Defendants contend that routine fire drills are conducted once per quarter in
accordance with policy and all drills are reported on the standard Fire Drill Report Form.
(Doc. 66 Jf] 12, 13). Defendants further contend that drills include evacuation of all staff
and inmates, except when there is clear and convincing evidence that security may be
jeopardized. (/d. at J 14). When security is in question, actual evacuation during drills is

not required. (/d.).
Defendants aver that the Department of Corrections (“DOC”) operates under a
“defend in place” policy, and evacuation does not always mean moving the inmates
outdoors. (Doc. 66 ff] 15, 16).

Fire drills are not held in the middle of the night. (Doc. 66 ¥ 17; Doc. 77 J 17). For
safety and security reasons, the fire drill procedures are only reviewed with staff on the
overnight, 10:00 p.m. to 6:00 a.m. shift. (Doc. 66 J 18).

On October 16, 2014, Rivers was housed at SCI-Dallas on the B-Block Housing Unit
in cell 72, top tier. (Doc. 66 J 19; Doc. 77 J 19). At that time, B-Block held approximately
two hundred (200) inmates. (/d. at J 20).

On October 15, 2014 at approximately 10:25 p.m., SCl-Dallas experienced a power
outage affecting half of the institution, and the facility was operating at half-power. (Doc. 66
q 21; Doc. 77 J 21). Maintenance staff and Defendant Deputy Zakarauskas were notified of
the situation. (Doc. 77 § 21).

On October 16, 2014 at approximately 1:15 a.m., Facility Maintenance Manager
Mooney reported that a transformer was on fire under B-A Block and the Fire Emergency
Response Team was activated. (Doc. 66 J 22; Doc. 77 J 22). On October 16, 2014 at
approximately 1:16 a.m., the Emergency Plan was activated as per Captain Stanley
Pohlidal. (/d. at | 23). On October 16, 2014 at approximately 1:18 a.m., inmates were

evacuated from the immediate area of concern to the dayroom. (/d. at fj 24).
On October 16, 2014 at approximately 1:20 a.m., the Fire Emergency Response
Team entered the area of the fire. (Doc. 66 § 25; Doc. 77 fj 24, 25).

On October 16, 2014 at approximately 1:45 a.m., exhaust fans were placed on B-A
Block. (Doc. 66 J 27; Doc. 77 ¥ 27).

On October 16, 2014 at approximately 1:50 a.m., Superintendent Lawrence Mahally
was notified of the incident. (/d. at J 28).

On October 16, 2014 at approximately 2:00 a.m., the fire was reported extinguished
by utilizing fire extinguishers. (Doc. 66 J 26; Doc. 77 ¥ 26).

On October 16, 2014 at approximately 2:20 a.m., inmates affected by the smoke
were escorted to the infirmary for medical assessment. (/d. at J 29).

After the smoke cleared from the housing unit, inmates were escorted from the
dayroom back to their cells. (/d. at { 30).

On October 16, 2014 at approximately 2:59 a.m., Kim Lux, RN reported to B-A Block
to address any medical issues with inmates. (/d. at J 31).

On October 16, 2014 at approximately 3:02 a.m., a notification was made that the
institution was operating under a limited state of emergency. (/d. at J 32).

On October 16, 2014 at approximately 3:15 a.m., water containers with drinking
water were delivered to A-A, A-B, and B-A Blocks to be distributed to inmates. (/d. at J 33).

On October 16, 2014 at approximately 3:15 p.m., SCl-Dallas was returned to normal

operations. (Id. at J 34).
Defendants contend that with respect to the October 16, 2014 incident, a full
evacuation was not required because it was a small fire in an unoccupied electrical vault in
the basement of the housing unit. (Doc. 66 | 35). Defendants state that the fire plan was
followed and did not require full evacuation outside due to security reasons, and that the
safety and security of the inmates was a priority at all times during the response to this fire.
(Doc. 66 Ff 36, 37).

On October 17, 2014 at approximately 2:15 a.m., Rivers reported to medical with
complaints of nausea and vomiting as a result of recent smoke inhalation. (Doc. 66 | 38;
Doc. 77 J 38). Rivers was evaluated, treated, and released by Kim Lux, RN. (/d.). Rivers
was again treated on October 17, 2014 for a lung assessment and was prescribed
medication. (/d. at ] 39). Rivers suffers from chronic asthma and uses an albuterol inhaler
when he has trouble breathing. (/d. at J 40, 41). He carries the albuterol inhaler with him.
(Id. at ] 42). He usually gets sick two times per year when the weather changes. (/d. at J
41). After the fire, Rivers had to use his albuterol inhaler more frequently, approximately
two (2) puffs, twice a day. (/d. at ¥ 43).

On October 20, 2014, Rivers received follow-up care regarding smoke inhalation.
(Doc. 66 J 44; Doc. 77 J 44). It was noted that his condition improved, but he reported
having lingering headaches. (/d.). Rivers was prescribed Tylenol for twelve (12) days for

headaches and Q-Tussin cough syrup for six (6) days for chest congestion. (/d. at J 45).
On October 21, 2014, Rivers filed a grievance with Facility Grievance Coordinator
Robin Lucas seeking no less than ten (10) million dollars for physical and mental suffering
as a result of the October 16, 2014 fire incident. (/d. at | 46). The grievance was assigned
number 533613. (/d. at § 47). Grievance number 533613 claimed that all staff members
failed to follow the proper fire evacuation rules causing Rivers to be subjected to smoke
inhalation. (/d. at J 48).

On November 6, 2014, Defendant Sowga denied Grievance number 533613, stating
that the DOC operates on a “defend in place” strategy, but that evacuation of inmates from
their cells was determined to be the best action and, therefore, inmates in the affected area
were placed in the dayroom. (/d. at ] 49). The response to Grievance number 533613
states that “[a]t no time were you or your wellbeing put into a dangerous situation by being
put into the dayroom” and if “the situation had gotten worse the entire block would have
been evacuated.” (/d. at 50). The response to Grievance number 33613 also states that
“fo]n 10-30-14 [Defendant Sowga] went to medical to ensure you received the proper
medical care, which you did.” (/d, at J 51).

On November 7, 2014, Rivers filed an appeal to the Facility Manager. (/d. at J 52).
On November 18, 2014, Defendant Mahally denied the appeal, noting that the initial
response contained detailed information regarding the matter. (/d. at J 53).

On November 28, 2014, Rivers filed an appeal to the Secretary's Office of Inmate

Grievances and Appeals. (/d. at 754). On January 27, 2015, the Chief Grievance Officer
for DOC denied Rivers’ final appeal, stating that a complete evaluation was done regarding
the incident and that “placing inmates into the dayroom was substantial. Had the situation
worsened, the inmates would have been evacuated to another location.” (/d. at 55). The
response further stated there was “no evidence provided that housing rules were violated.
The Inmate Handbook addresses the procedure to be followed during a fire drill. This was
an actual event that staff handled appropriately.” (/d. at {[ 56).
lll. Legal Standard

Through summary adjudication, the court may dispose of those claims that do not
present a “genuine dispute as to any material fact.” FED. R. Civ. P. 56(a). “As to
materiality, .. . [o]nly disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
S.Ct. 2548, 91 L.Ed.2d 265 (1986). Once such a showing has been made, the non-moving
party must offer specific facts contradicting those averred by the movant to establish a
genuine issue of material fact. Lujan v. Nat'l Wildlife Fed’n, 497 U.S. 871, 888 (1990).
Therefore, the non-moving party may not oppose summary judgment simply on the basis of
the pleadings, or on conclusory statements that a factual issue exists. Anderson, 477 U.S.

at 248. “A party asserting that a fact cannot be or is genuinely disputed must support the
assertion by citing to particular parts of materials in the record . . . or showing that the
materials cited do not establish the absence or presence of a genuine dispute, or that an
adverse party cannot produce admissible evidence to support the fact.” FED. R. CIV. P.
56(c)(1)(A)-(B). In evaluating whether summary judgment should be granted, “[t]he court
need consider only the cited materials, but it may consider other materials in the record.”
FED. R. CIV. P. 56(c)(3). “Inferences should be drawn in the light most favorable to the non-
moving party, and where the non-moving party's evidence contradicts the movant’s, then
the non-movant’s must be taken as true.” Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974
F.2d 1358, 1363 (3d Cir.1992), cert. denied 507 U.S. 912 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts.” Scoft v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 1776, 167 L. Ed. 2d 686 (2007). If a party has carried its burden under the
summary judgment rule,

its opponent must do more than simply show that there is some metaphysical

doubt as to the material facts. Where the record taken as a whole could not

lead a rational trier of fact to find for the nonmoving party, there is no genuine

issue for trial. The mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of

material fact. When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe

it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment.

Id. (internal quotations, citations, and alterations omitted).

10
IV. Discussion

A. — Eighth Amendment Claim

A prison official violates the Eighth Amendment when: (1) the prisoner suffers an
objectively, sufficiently serious deprivation; and (2) the prison official acts with deliberate
indifference to the prisoner's health or safety. Farmer v. Brennan, 511 U.S. 825, 834
(1994): Fortune v. Hamberger, 379 F. App’x 116, 122 (3d Cir. 2010) (stating, “an inmate [is
required] to show that ‘he is incarcerated under conditions posing a substantial risk of
serious harm,’ and that prison officials demonstrated a ‘deliberate indifference’ to his health
or safety”). Under the first element, a “prison official’s act or omission must result in the
denial of ‘the minimal civilized measure of life’s necessities.” Farmer, 511 U.S. at 834. To
establish deliberate indifference under the second element, the prison official must: (1)
know of and disregard an excessive risk to inmate health or safety; (2) be aware of facts
from which an inference could be drawn that a substantial risk of serious harm exists; and
(3) draw the inference. Id. at 837. Negligence is not the same as wanton or deliberate
indifference, and will not support a § 1983 claim. /d. at 835.

Rivers asserts that Defendants were deliberately indifferent to his safety because an
outdoor evacuation did not occur during the fire at SCl-Dallas on October 16, 2014. DC-
ADM 15.1.1 Section 2D, Facility Fire Plans, states as follows:

The facility will have a written fire plan that plans for protection of all persons

in the event of a fire and/or an evacuation to an area of refuge. Facility fire
plans will include, but are not limited to, the following:

11
a. internal and external fire notification procedures;
b. fire evacuation procedures;
c. key control/remote-unlocking procedures;

d. Fire Emergency Response Team (FERT) deployment
procedures;

e. detailed floor plans identifying primary and secondary
routes of egress in relation to location; and

f. available types of fire detection, notification and
suppressions systems.

(DC-ADM 15.1.1 Section 2D). There is no language in DC-ADM 15.1.1, Section 2D that
requires a full, outdoor evacuation in the event of every fire.

The SCl-Dallas facility Emergency Evacuation Plan states as follows:

When an alarm sounds or notice is given, ALL persons will evacuate the

building in an orderly manner. Evacuation shall be through the “Primary Exit”

unless otherwise instructed to use the “Secondary Exit’. All persons shall

assemble at least 50 feet from the building.
(Doc. 76, p. 2). This plan is visually posted on the housing blocks. Although this plan
instructs all persons to exit through primary and secondary exits that lead to outdoor safety
in the event of a fire, Defendants have submitted evidence that evacuation does not always
mean moving the inmates outdoors and that the DOC uses a “defend in place’ strategy.
(Doc. 66-3, p. 10). Defendant Safety Manager Sowga indicated that the “defend in place”

policy is followed when a full evacuation is not required. (/d.). However, in this instance,

evacuation of the inmates from their cells was determined to be the best course of action.

12
The undisputed evidence establishes that prison officials made the decision to keep the
inmates indoors due to the time of day, the location of the fire away from any real threat to
the inmates, and the small size of the fire. (Doc. 66 Jf 35, 36, 49, 50). Defendants did not
believe the inmates were in danger in the dayroom, and they were immediately evacuated
from the area of the fire to a safe, secure area. (/d. at Jf] 37, 50, 56). This alternate
strategy of evacuating inmates to an indoor, secure area is reasonable when circumstances
make evacuation outdoors impractical.

The record reflects that prison officials provided a swift response to the incident on
October 16 and 17, 2014. The Fire Response Team responded to the fire immediately and
began extinguishing the fire. (Doc. 66-5, p. 12; Doc. 76, p. 23). The fire was contained in a
small area in an electrical vault underneath B-Block, away from inmates. (Doc. 66-5, p. 39).
Because there was smoke on B-Block, the inmates were evacuated from their cells to the
dayroom. (Doc. 66-5, p. 12; Doc. 76, p. 23). This evacuation occurred within three (3)
minutes of the fire. (/d.). Once the inmates were in the dayroom, exhaust fans were placed
on the block and inmates were immediately escorted to the medical department. (Doc. 66-
5, pp. 12-13; Doc. 76, pp. 23-24). After the fire was extinguished and the smoke was
cleared from the housing unit, the inmates were placed back in their cells, and water was
provided to them. (Doc. 66-5, pp. 13, 21; Doc. 76, p. 24).

The record reflects that Rivers was treated by medical twice on October 17, 2014.

(Doc. 66-5, pp. 128-31). He was first treated at approximately 2:15 a.m. for complaints of

13
nausea and vomiting. (/d.). Later that day, medical performed a lung assessment,
prescribed medication, and Rivers continued to use his albuterol inhaler. (/d.). On October
20, 2014, Rivers received follow-up medical care. (/d.). At this visit, it was noted that his
condition improved, but he suffered from headaches and a cough. (/d.). Therefore, Rivers
was prescribed Tylenol and cough syrup. (/d.).

Based on the foregoing, the Court finds that Defendants did not act with deliberate
indifference when responding to the fire. Under the circumstances, Defendants took the
most secure path to move the inmates to safety without evacuating them outside. A party
opposing summary judgment must come forth with “affirmative evidence, beyond the
allegations of the pleadings,” in support of its right to relief. Pappas v. City of Lebanon, 331
F. Supp. 2d 311, 315 (M.D. Pa. 2004); FED. R. Civ. P. 56(e). This evidence must be
adequate, as a matter of law, to sustain a judgment in favor of the non-moving party on the
claims. See Anderson, 477 U.S. at 250-57; Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587-89 (1986); see also FED. R. CIV. P. 56(c), (e). Rivers has failed to
meet his burden with respect to his deliberate indifference claim and summary judgment will
be entered in favor of Defendants on this claim.

B. Claims of Alleged Violation of Prison Policy

Rivers asserts liability based on Defendants’ violation of prison policies, procedures
and rules. Specifically, Rivers asserts that Defendants violated prison policy by failing to

fully evacuate the inmates outside pursuant to the “proper fire evacuation plan.” (Doc. 1, p.

14
3). However, a violation of an internal prison policy does not automatically rise to the level
of a constitutional violation. “[A] prison policy manual does not have the force of law and
does not rise to the level of a constitutional violation.” Atwell v. Lavan, 557 F.Supp.2d 532,
556, n. 24 (M.D. Pa. 2008) (citing Mercy Catholic Med. Ctr. v. Thompson, 380 F.3d 142, 154
(3d Cir. 2004)). The Third Circuit has clearly stated that “agency interpretive guidelines ‘do
not rise to the level of a regulation and do not have the effect of law.” Mercy Catholic Med.
Ctr., 380 F.3d at 155 (citation omitted). Consequently, Defendants cannot be liable simply
for violating a prison policy and their motion will be granted as to this claim. See Estrella v.
Hogsten, 2007 WL 2065879 (M.D. Pa. July 16, 2007) (holding that mere failure of prison
Officials to follow their own regulations alone is not a constitutional violation).

C. Negligence Claim

Rivers also asserts that Defendants were negligent in placing inmates in the
dayroom instead of evacuating them outside. Defendants contend that they are immune
from liability with respect to this state law claim of negligence. (Doc. 65, pp. 16-17). State
prison officials are immune from suit for those actions within the scope of their duties,
except in instances in which the immunity has been specifically waived. See 1 PA. CONS.

STAT. ANN. § 2310. Rivers’ claims do not fall under any one of the nine listed categories for

15
which immunity has been waived by the Commonwealth of Pennsylvania.! See 42 PA.
CONS. STAT. ANN. § 8522(b). As such, Defendants are entitled to immunity on the state law
negligence claim and the Court will enter judgment in favor of Defendants on the negligence
claim.

D. Official Capacity Claims

Defendants argue that any claims seeking monetary damages against them in their
official capacities are barred by the Eleventh Amendment. (Doc. 65, pp. 22-23). Personal
capacity suits under section 1983 seek to recover money from a government official, as an
individual, for acts performed under color of state law. Official capacity suits, in contrast,
generally represent an action against an entity of which the government official is an agent.
Gregory v. Chehi, 843 F.2d 111, 120 (3d Cir. 1988); see Monell v. Dep't of Soc. Servs., 436
U.S. 658, 690 n. 55 (1978). When suits are brought against state officials in their official
capacities, those lawsuits are treated as suits against the state. Hafer v. Melo, 502 U.S. 21,
25 (1991). However, the doctrine of sovereign immunity, established by the Eleventh
Amendment, protects states, such as the Commonwealth of Pennsylvania, from suits by
citizens. Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 100-01, 117 (1984);

Seminole Tribe v. Florida, 517 U.S. 44, 54, 116 S.Ct. 1114, 1122, 134 L.Ed.2d 252, 265

 

1 The nine categories for which sovereign immunity will not apply are: (1) vehicles in the
possession or control of a Commonwealth party; (2) acts of health care employees of Commonwealth
agency medical facilities or institutions; (3) the care, custody, or control of personal property; (4) a
dangerous condition of Commonwealth agency real estate and sidewalks; (5) dangerous conditions of
highways created by potholes or sinkholes; (6) the care, custody, or control of animals; (7) liquor store
sales; (8) National Guard activities; and (9) toxoids and vaccines. See 42 Pa. CONS. STAT. ANN. § 8522(b).

16
(1996); Lavia v. Pennsylvania, 224 F.3d 190, 195-96 (3d Cir. 2000). That immunity runs to
state officials if they are sued in their official capacity and the state is the real party upon
which liability is to be imposed. Scheuer v. Rhodes, 416 U.S. 232, 237-38 (1974).
Congress has not abrogated the immunity regarding Rivers’ claims, nor has Pennsylvania
waived this grant of immunity. See 42 PA. STAT. ANN. AND CONS. STAT. ANN. § 8521(b).
Hence, Rivers’ claims for money damages against the Defendants in their official capacities
are barred by sovereign immunity. See Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249,
204 (3d Cir. 2010).

E. Qualified Immunity

Even if Rivers had stated a colorable constitutional claim, Defendants are
nevertheless entitled to qualified immunity from this claim for damages. In order to establish
a civil rights claim, Rivers must show the deprivation of a right secured by the United States
Constitution or the laws of the United States. However, government officials performing
“discretionary functions,” are insulated from suit if their conduct did not violate a “clearly
established statutory or constitutional right[ ] of which a reasonable person would have
known.” Wilson v. Layne, 526 U.S. 603, 609, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999).

“The doctrine of qualified immunity protects government officials from liability for civil
damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks omitted). “Qualified immunity

17
balances two important interests—the need to hold public officials accountable when they
exercise power irresponsibly and the need to shield officials from harassment, distraction,
and liability when they perform their duties reasonably.” Pearson, 555 U.S. at 231. It
“provides ample protection to all but the plainly incompetent or those who knowingly violate
the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). “Thus, so long as an official
reasonably believes that his conduct complies with the law, qualified immunity will shield
that official from liability.” Sharp v. Johnson, 669 F.3d 144, 159 (3d Cir. 2012) (citing
Pearson, 555 U.S. at 244). Although qualified immunity is generally a question of law that
should be considered at the earliest possible stage of proceedings, a genuine dispute of
material fact may preclude summary judgment on qualified immunity. Giles v. Kearney, 571
F.3d 318, 325-26 (3d Cir. 2009).

A qualified immunity determination involves a two-pronged inquiry: (1) whether a
constitutional or federal right has been violated; and (2) whether that right was “clearly
established.” Saucier v. Katz, 533 U.S. 194, 201 (2001), overruled in part by Pearson, 555
U.S. at 236 (permitting federal courts to exercise discretion in deciding which of the two
Saucier prongs should be addressed first). As stated, the Court finds that Rivers failed to
establish the violation of a constitutional right. Defendants simply could not have
recognized that their action of evacuating inmates to a secure, indoor location would violate

a “clearly established statutory or constitutional right[ ] of which a reasonable person would

18
have known.” Wilson, 526 U.S. at 609. Therefore, Defendants are protected from liability
by qualified immunity.
V. Conclusion

Based on the foregoing, the Court will grant Defendants’ motion (Doc. 64) and enter

summary judgment in their favor. A separate Order shall issue.

 

AMNMMT

Dated: February ry) , 2020

 

Robert D. Mariani
United States District Judge

19
